Citation Nr: 0836355	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-05 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to an initial rating greater than 10 percent 
prior to January 2, 2004, and greater than 50 percent 
thereafter, for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from March 1969 to May 1974.  
He had additional service from December 1976 to May 1978 but 
received an other than honorable discharge for this second 
period of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which granted, in pertinent part, the 
veteran's claim of service connection for PTSD, assigning a 
10 percent rating effective April 16, 2002, and also denied 
the veteran's claim of service connection for hepatitis C.  
The veteran disagreed with this decision in August 2003, 
seeking a higher initial rating for PTSD and service 
connection for hepatitis C.  He perfected a timely appeal in 
February 2004.

The Board notes that, in a May 2003 administrative decision, 
the RO determined that, because the veteran was discharged 
under other than honorable conditions following a period of 
service from December 1976 to May 1978, this operated as a 
bar to all VA benefits based on this period of service.

In February 2004, the RO assigned a higher initial rating of 
50 percent to the veteran's service-connected PTSD effective 
January 2, 2004.  Because the initial ratings assigned to the 
veteran's service-connected PTSD are not the maximum ratings 
available for this disability, this claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

In July 2005, the Board remanded these claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional development.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not experience any current disability 
due to his claimed hepatitis C which could be attributed to 
active service.

3.  The competent medical evidence shows that the veteran's 
claimed hepatitis C is due to his abuse of drugs during a 
period of active service between December 1976 and May 1978.

4.  The veteran's other than honorable discharge for a period 
of active service between December 1976 and May 1978 is a bar 
to all VA benefits based on this period of service.

5.  Prior to January 2, 2004, the veteran's service-connected 
PTSD was not manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks.

5.  Since January 2, 2004, the veteran's service-connected 
PTSD has not been manifested by occupational and social 
impairment with deficiencies in most areas or by total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred during active service.  38 
U.S.C.A. §§ 101(2), 105, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.301, 3.303, 
3.304 (2007).

2.  The criteria for entitlement to an initial rating greater 
than 10 percent prior to January 2, 2004, and greater than 
50 percent thereafter, for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in November 2002, April 2004, August 2005, 
and in February 2007, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the veteran to submit medical evidence 
relating his hepatitis C to active service and/or showing 
that his service-connected PTSD had worsened and noted other 
types of evidence the veteran could submit in support of his 
claims.  The veteran also was informed of when and where to 
send the evidence.  After consideration of the contents of 
these letters, the Board finds that VA substantially has 
satisfied the requirement that the veteran be advised to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As will be explained below in greater detail, the evidence 
does not support granting service connection for hepatitis C.  
Thus, any failure to notify and/or develop this claim under 
the VCAA cannot be considered prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in February 2007, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.

The veteran's higher initial rating claim for PTSD is a 
"downstream" element of the RO's grant of service 
connection for PTSD in the currently appealed rating decision 
issued in August 2003.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  As noted above, in 
November 2002, April 2004, August 2005, and in February 2007, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete this claim, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the August 2003 rating decision was 
fully favorable to the veteran on the issue of service 
connection for PTSD, and because the veteran's higher initial 
rating claim for PTSD is being denied in this decision, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision and any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) clarified VA's notice obligations in 
increased rating claims.  The appeal for a higher initial 
rating for PTSD originates, however, from the grant of 
service connection for this disability.  Consequently, 
Vazquez-Flores is inapplicable.

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
March 2001 VCAA notice letter was provided prior to the June 
2003 rating decision; thus, this notice was timely.  Because 
the veteran's higher initial rating claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot and there can be no failure to notify 
the veteran.  See Dingess, 19 Vet. App. at 473.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA has 
provided the veteran with examinations which address the 
contended causal relationships between his claimed hepatitis 
C and active service and to determine the current nature and 
severity of his service-connected PTSD.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that he incurred hepatitis C during 
active service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
"In line of duty" means any injury incurred or aggravated 
during a period of active military service, unless such 
injury was the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, was the result 
of the veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 
105(a); 38 C.F.R. §§ 3.1(m), 3.301.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2007).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2007).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d). 38 C.F.R. § 
3.12(d) provides, in part, that a discharge or release 
because of willful and persistent misconduct is considered to 
have been issued under dishonorable conditions.  See 
38 C.F.R. § 3.12(d)(4).  A discharge or release from service 
under one of the conditions specified in 38 C.F.R. § 3.12 is 
a bar to the payment of benefits unless it is found that the 
person was insane at the time of committing the offense. 38 
C.F.R. § 3.12(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service personnel records shows 
that he was convicted of possession and abuse of marijuana 
while on duty in December 1978.  According to a July 1979 
discharge recommendation memorandum in the veteran's service 
personnel records, the veteran received a civil conviction in 
December 1978 in Japan for possession of 994 sticks of 
marijuana.  He was sentenced to imprisonment at forced hard 
labor for 2 years with imprisonment suspended for 3 years.  
In recommending the veteran's other than honorable discharge 
from active service, the service department concluded that 
"[s]uch a large amount of marijuana indicates intention to 
sell."  According to this discharge recommendation 
memorandum, the veteran "was uncooperative" and went on 
"unauthorized absence soon after his arrival" at a Navy 
drug rehabilitation center.  The veteran received a discharge 
under other than honorable conditions due to misconduct.  As 
the RO concluded in its August 2003 administrative decision 
concerning the character of the veteran's discharge from the 
period of active service from December 1976 to May 1978, the 
veteran's in-service conviction "cannot be considered a 
minor offense" and constituted willful and persistent 
misconduct.

The appellant was discharged from service in July 1979 
because of his felony conviction and, as such, his discharge 
is considered to have been under dishonorable conditions.  
Thus, for the period of active service from December 1976 to 
April 1978, the appellant is not considered a veteran for VA 
purposes.  See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.12 (2007).  The veteran himself admitted in an April 2003 
that "I am not requesting any VA benefits for that time 
period."  In summary, the veteran's dishonorable discharge 
creates a bar to all VA benefits predicated on his period of 
active service between December 1976 and April 1978.

The veteran's service medical records for his period of 
honorable active service between March 1969 and May 1974 show 
no complaints of or treatment for hepatitis C.  At the 
veteran's enlistment physical examination in March 1969, 
clinical evaluation was normal.  He denied any relevant 
medical history.  On periodic physical examination in 
December 1972, clinical evaluation revealed multiple body 
tattoos on the forearms.  At the veteran's separation 
physical examination in March 1974, clinical evaluation 
revealed several tattoos on the mid and upper left arm.

At his induction (or enlistment) physical examination in 
December 1977 at the beginning of his second period of active 
service, the in-service examiner noted on clinical evaluation 
that the veteran had "multiple home-made tattoos" on his 
arms, chest, back, and left leg.  In an undated note from a 
Medical Officer in the veteran's service medical records for 
his second period of active service, it was noted that the 
veteran "admits to use of multiple drugs including 
narcotics.  He has been addicted to drugs for periods of 
time."  In February 1979, it was determined that the veteran 
was psychologically dependent on drugs.  A hepatic profile 
dated in May 1979 was within normal limits.  In May 1979, the 
veteran was admitted to a U.S. Naval Hospital for a history 
of methamphetamine and marijuana abuse with no physical 
dependency evident at that time.  The impression was polydrug 
abuse.  The veteran was medically air evacuated to Naval Drug 
Rehabilitation Center in San Diego, California.  On periodic 
physical examination in May 1979, multiple tattoos were noted 
on the veteran's left hand, left wrist, left forearm, left 
upper arm, right wrist, right forearm, right upper arm, right 
chest, and left shoulder blade.

The post-service medical evidence shows that a private 
pathology report in June 1998 indicated a positive reaction 
for hepatitis C antibodies.  

A private liver biopsy in September 1998 showed chronic 
hepatitis C with mild activity (Grade 2).

The veteran filed his claim of service connection for 
hepatitis C on a VA Form 21-526 that was date-stamped as 
received by the RO on April 16, 2002.

On private outpatient treatment in June 2002, the veteran 
denied any malaise or fatigue.  The assessment included 
stable chronic active hepatitis C (mild by biopsy 1999).

In July 2004, the veteran denied any fatigue, cardiovascular-
renal symptoms, or gastrointestinal symptoms.  The assessment 
included chronic hepatitis C virus.

On VA examination in July 2006, the veteran has "no 
functional complaints related to hepatitis C virus."  The 
veteran reported being diagnosed with hepatitis C in 1998.  
"As far as he knows, the treatment was successful and he has 
cleared evidence of hepatitis C virus from his body."  The 
VA examiner reviewed the veteran's claims file, including his 
service medical records.  The veteran specifically denied any 
complaints of fatigue or jaundice.  He reported tattoos 
"that were before the military and during the military."  
He reported only one tattoo during his first period of 
service from 1969 to 1974, although the VA examiner noted 
that the veteran's service medical records showed "that he 
had many more tattoos than this by 1972."  The service 
medical records also showed that, during the veteran's second 
period of service from 1976 to 1978, "he had at least 
12 tattoos over his body at that time."  The VA examiner 
also noted that the veteran had periods of intravenous (IV) 
crystal meth and IV heroin use between 1976 and 1978.  
Physical examination was asymptomatic with regard to the 
abdomen being benign with no hepatosplenomegaly.  The VA 
examiner opined that he was unable to determine without 
resorting to speculation "as to the exact time frame when 
the veteran acquired hepatitis C virus."  This examiner also 
noted that there was a contradiction between when the veteran 
reported getting his tattoos and what was found in the 
veteran's service medical records regarding his tattoos.  
"Given the relative risk factors, if I were forced to guess, 
I would guess that the most likely time period the veteran 
acquired hepatitis C virus was when he was using IV crystal 
meth and IV heroin during his second term of service in the 
1976 to 1978 time frame."   The diagnosis was hepatitis C 
virus, completely asymptomatic.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
hepatitis C.  Initially, the Board acknowledges that the 
veteran was not treated for hepatitis C during his period of 
honorable active service between March 1969 and May 1974.  It 
appears that the veteran received several tattoos during this 
first period of service, as his separation physical 
examination noted several tattoos which were not shown on his 
enlistment physical examination.  The veteran's service 
medical records also show that he was treated for hepatitis C 
during a period of active service between December 1976 and 
March 1978 when he received an other than honorable (or 
dishonorable) discharge.  The RO correctly determined in May 
2003 that the veteran's conviction for possession of 
marijuana in December 1978 during his second period of active 
service constituted willful and persistent misconduct.  See 
38 C.F.R. § 3.12(d)(4).  Given the veteran's dishonorable 
discharge from active service for the period between December 
1976 and March 1978, and given that the veteran has indicated 
that he is not seeking VA benefits for this second period of 
active service, the Board finds that entitlement to service 
connection for hepatitis C is precluded for the period of 
active service between December 1976 and March 1978.

The post-service medical evidence shows that the veteran 
first tested positive for hepatitis C antibodies in 1998, or 
approximately 24 years after his separation from service at 
the end of his honorable active service in 1974.  The post-
service medical evidence also shows that the veteran does not 
experience any current disability due to hepatitis C which 
could be attributed to his honorable period of active service 
between March 1969 and May 1974.  Although the veteran tested 
positive for hepatitis C antibodies in 1998, the VA examiner 
subsequently determined in July 2006 that the veteran's 
hepatitis C was completely asymptomatic.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.

The veteran's currently asymptomatic hepatitis C also has 
been attributed to his in-service drug abuse.  The veteran 
filed his claim of service connection for hepatitis C in 
April 2002; thus, any disability attributed to drug abuse was 
not incurred in the line of duty and shall not be service-
connected.  See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301.  The 
VA examiner concluded in July 2006 that "if I were forced to 
guess, I would guess that the most likely time period" when 
the veteran acquired hepatitis C was while he was abusing IV 
crystal methamphetamine and IV heroin during his second 
period of active service between 1976 and 1978.  Although the 
VA examiner's July 2006 opinion is somewhat speculative with 
respect to the date of onset of hepatitis C, the veteran's 
in-service drug abuse bars his claim of service connection 
for hepatitis C.  In summary, given the veteran's 
dishonorable discharge for the period of active service 
between December 1976 and March 1978, his currently 
asymptomatic hepatitis C, and his in-service drug abuse, the 
Board finds that service connection for hepatitis C is not 
warranted.

The veteran also contends that he is entitled to a higher 
initial rating for his service-connected PTSD prior to 
January 2, 2004, and thereafter.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD currently is evaluated 
as 10 percent disabling effective April 16, 2002, and as 
50 percent disabling effective January 2, 2004, under 
38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 
(2007).

Under DC 9411, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, DC 9411 (2007).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  As relevant to the veteran's claim, a GAF 
score of 51-60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 61-70 indicates some mild symptoms or some 
difficulty in social, occupational, or school functioning but 
generally functioning pretty well and having some meaningful 
interpersonal relationships.

A review of the veteran's service medical records indicates 
that he was not treated for PTSD during his period of 
honorable active service between March 1969 and May 1974.  He 
denied any medical history of nervous trouble at his 
enlistment physical examination in March 1969 and clinical 
evaluation was normal.  The veteran's psychiatric system was 
normal at a periodic physical examination in December 1972 
and at his separation physical examination in March 1974.  

In May 1979, prior to being sent to a drug rehabilitation 
center by medical air evacuation, mental status examination 
of the veteran showed no evidence of psychosis, neurosis, or 
organic mental impairment.  On periodic physical examination 
in May 1979, the veteran certified that he was not 
psychologically dependent on crystal methamphetamine, heroin, 
acid, or marijuana.

The veteran's service personnel records show that his 
secondary military occupational specialty (MOS) was armor 
reconnaissance specialist.  He was awarded the Republic of 
Vietnam Campaign Medal, the Vietnam Service Medal w/2 Bronze 
Service stars, and the Combat Infantryman Badge.  The 
veteran's last overseas service was in Vietnam.

The post-service medical evidence shows that, on VA 
examination in April 2003, the veteran's complaints included 
ongoing problems with anxiety.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
The veteran had been employed with VA since shortly after his 
discharge from active service and currently was employed by 
VA.  He reported constant combat while in Vietnam from 1971 
to 1972 and significant traumatic experiences, including 
witnessing the deaths of colleagues.  He denied any post-
service trauma.  He had been married 4 times, including twice 
to the same woman.  He had 2 children by his first marriage 
and 1 had died.  He had a relatively limited range of social 
relationships and leisure pursuits, primarily centered around 
his involvement in a motorcycle club.  He reported binge 
drinking on the weekends.  The VA examiner noted that the 
veteran had an attempted overdose in the 1970's secondary to 
a domestic quarrel.  Mental status examination of the veteran 
showed full orientation, normal speech, no specific 
hallucinatory phenomenon, no unusual thought content, logical 
thought process, no noted psychotic symptoms, and no suicidal 
or homicidal thoughts.  The assessment was a history 
consistent with mild PTSD and symptoms which interfered with 
his social and occupational functioning.  The veteran's GAF 
score was 65 "with mild symptoms and some difficulty in 
social occupational or school functioning although [he] has 
been able to maintain his job and reports [his] current 
relationship with [his] wife is going well."  The diagnoses 
included provisional PTSD.

In a July 2003 opinion, a different VA examiner stated that 
he had reviewed the veteran's April 2003 VA examination.  
After reviewing the veteran's claims file, the April 2003 
examination report, and an April 2003 letter from the veteran 
concerning his other than honorable discharge, this VA 
examiner concluded that there was "sufficient basis to make 
a definitive diagnosis of post-traumatic stress disorder."  

On VA outpatient treatment in October 2003, the veteran 
complained of sleep problems, irritability, and isolative 
behavior.  He reported that he was in "close combat" during 
active service, including "lots of land mines, firefights, 
snipers" and losing "many" buddies.  He had maintained a 
job with VA for 25 years.  Mental status examination of the 
veteran showed no hallucinations, complaints of flashbacks 
"where he feels he is back in the war," irritability, and 
isolative behavior.  The diagnosis was PTSD.

On VA outpatient treatment in January 2004, the veteran 
complained that his disability rating for PTSD was too low.  
The veteran reported that he had a really good relationship 
with his mother and got along well with his stepfather.  His 
father died when the veteran was 6 years old.  He denied any 
abuse in any of those relationships.  He divorced his first 
wife after 3 years of marriage due to "personality 
conflicts" after returning home from Vietnam.  He divorced 
his second wife after 10 years of marriage "due to 
alcoholism and being anti-social."  He divorced his third 
wife after 6 years of marriage because she was too attached 
to her mother and they were incompatible.  The veteran still 
was married to his fourth wife and reported increasing 
difficulty in his fourth marriage in the past few months due 
to financial difficulties causing stress.  He reported a 
really good relationship with his own children but he did not 
get along well with his stepchildren.  Mental status 
examination of the veteran showed no signs of neglect in 
appearance, no motor skill abnormalities, moderate tone and 
even paced speech, no suicidal or homicidal ideation or 
psychotic symptoms, reported sleep disturbance "for about 
the last 35 years," daily intrusive thoughts and memories 
about 3-4 times a day, anxiety, and full orientation.  The 
veteran's GAF score was 55, indicating moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The impression was PTSD.

The Board finds that the preponderance of the evidence is 
against an initial disability rating greater than 10 percent 
prior to January 2, 2004, and greater than 50 percent 
thereafter, for PTSD.  The veteran was not treated during 
active service for PTSD.  On VA examination in April 2003, 
the veteran reported that he had been employed by VA since 
shortly after his discharge from service and continued to be 
employed by VA.  He had been married 4 times and had 
1 surviving natural child by his first marriage.  He also had 
a relatively limited range of social relationships and 
leisure pursuits, primarily centered around his involvement 
in a motorcycle club.  Mental status examination showed full 
orientation, normal speech, no hallucinations, no unusual 
thought content, logical thought process, no psychotic 
symptoms, and no suicidal or homicidal thoughts.  The 
assessment was a history consistent with mild PTSD and 
symptoms which interfered with his social and occupational 
functioning.  The veteran's GAF score was 65, indicating, at 
worst, mild symptoms.  The diagnoses included provisional 
PTSD.  After reviewing the April 2003 VA examination report, 
a different VA examiner concluded in July 2003 that the 
veteran had a definite diagnosis of PTSD.  In October 2003, 
although the veteran complained of sleep problems, 
irritability, and isolative behavior, mental status 
examination showed no hallucinations and only complaints of 
flashbacks, irritability, and isolative behavior.  The 
diagnosis was PTSD.  Because few of the criteria for the next 
higher rating (i.e., a 30 or 50 percent rating) are present 
during this period, the Board finds that an initial rating 
greater than 10 percent prior to January 2, 2004, for PTSD is 
not warranted.

On VA outpatient treatment on January 2, 2004, the veteran 
still was employed by VA.  He reported that he had a really 
good relationship with his mother until she died and he got 
along well with his stepfather.  He denied any abusive 
relationships.  The veteran still was married to his fourth 
wife but reported increasing difficulty in his current 
marriage due to financial stress.  He reported a really good 
relationship with his own children but did not get along well 
with his stepchildren.  Mental status examination of the 
veteran showed no signs of neglect in appearance, no motor 
skill abnormalities, moderate tone and even paced speech, no 
suicidal or homicidal ideation or psychotic symptoms, 
reported sleep disturbance "for about the last 35 years," 
daily intrusive thoughts and memories about 3-4 times a day, 
anxiety, and full orientation.  Although the veteran's GAF 
score had worsened to 55, this indicated, at worst, moderate 
symptoms.  The impression was PTSD.  Because few of the 
criteria for the next higher rating (i.e., a 70 percent 
rating) are present during this period, and because the 
veteran's service-connected PTSD was not totally disabling 
during this period, the Board finds that an initial rating 
greater than 50 percent after January 2, 2004, for PTSD also 
is not warranted.

There is no evidence that the disability ratings assigned to 
the veteran's service-connected PTSD should be increased for 
any other separate period based on the facts found during the 
whole appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to an initial rating greater than 10 percent 
prior to January 2, 2004, and greater than 50 percent 
thereafter, for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


